Title: To James Madison from Rufus King, 5 August 1802 (Abstract)
From: King, Rufus
To: Madison, James


5 August 1802, London. No. 74. Requests that the president accept his resignation and permit him to return home. Had originally intended to serve no more than four years, but the war and subsequent negotiations kept him in Great Britain for six. Believing there is “nothing very material remaining to be discussed, in which I can flatter myself with being able to render any important Service,” wishes to be relieved in April. Asks permission to transport his family and personal possessions in a U.S. frigate, which would be safer and less expensive than passage in a private ship.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Brent as received 27 Sept. Printed in King, Life and Correspondence of Rufus King, 4:154–55.



   
   King was frustrated by the Jefferson administration’s refusal to begin negotiations to revise the soon-to-expire commercial provisions of the Jay treaty. Realizing he had little influence with Jefferson and JM, he complained to Alexander Hamilton that he was not willing to be “a mere figurant” of the administration. Hamilton advised him to return home. In December 1802 JM sent King official permission to return (King to Hamilton, 8 Apr. 1802, Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 25:598; Hamilton to King, 3 June 1802, and JM to King, 16 Dec. 1802, King, Life and Correspondence of Rufus King, 4:132, 200).


